                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CARL KOTAY GRAHAM,                                )
                                                  )
                         Petitioner,              )
                                                  )
                    v.                            )      1:14CV719
                                                  )      1:06CR267-1
UNITED STATES OF AMERICA,                         )
                                                  )
                      Respondent.                 )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on June 12, 2020, was served on the parties in this

action. (ECF Nos. 160, 161.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Petitioner’s Motion, (ECF No. 106), to vacate,

set aside, or correct sentence under § 2255 is GRANTED, that the Petitioner’s sentence is

VACATED, and that this case be set for resentencing.

       This, the 16th day of June 2020.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




        Case 1:06-cr-00267-LCB Document 163 Filed 06/16/20 Page 1 of 1
